UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1421


MADELIN JAXCEL ZAVALA-YANES,

             Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

             Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 18, 2018                                 Decided: November 14, 2018


Before KEENAN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Janeen Hicks-Pierre, PIERRE LAW PLLC, Charlotte, North Carolina, for Petitioner.
Chad A. Readler, Acting Assistant Attorney General, Keith I. McManus, Assistant
Director, John B. Holt, Trial Attorney, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Madelin Jaxcel Zavala-Yanes, a native and citizen of Honduras, petitions for

review of an order of the Board of Immigration Appeals (Board) denying her motion to

reconsider its decision dismissing her appeal of the Immigration Judge’s (IJ) denial of

relief from removal. We review the Board’s denial of a motion to reconsider for abuse of

discretion, reversing “only if the Board acted arbitrarily, irrationally, or contrary to law.”

Urbina v. Holder, 745 F.3d 736, 741 (4th Cir. 2014) (internal quotation marks omitted).

In order to prevail, a movant must “specify[] the errors of fact or law in the prior Board

decision,” rather than simply challenging the Board’s consideration of the evidence and

the resulting decision. 8 C.F.R. § 1003.2(b)(1) (2018). Motions that merely repeat

contentions that have already been rejected are insufficient to support reconsideration of a

previous decision. See Jean v. Gonzales, 435 F.3d 475, 483 (4th Cir. 2006) (holding

Board did not abuse its discretion in denying reconsideration where petitioner’s motion to

reconsider “simply repackaged her original argument”). Further, “a motion to reconsider

. . . is ordinarily limited to the consideration of factual or legal errors in the disposition of

issues previously raised.” Martinez-Lopez v. Holder, 704 F.3d 169, 172 (1st Cir. 2013)

(collecting cases).

       Zavala-Yanes contends that the Board erred in dismissing her appeal of the IJ’s

denial of her applications for relief. * To the extent she challenges the denial of her


       *
        The Board’s order dismissing Zavala-Yanes’ appeal of the IJ’s decision is not
properly before us because she did not file a timely petition for review of that order. See
8 U.S.C. § 1252(b)(1) (2012); Stone v. INS, 514 U.S. 386, 394, 405 (1995).


                                               2
motion to reconsider, she fails to identify an error of fact or law in the Board’s prior order

and merely repeats contentions already considered and rejected by the Board. See id.;

Jean, 435 F.3d at 483. We therefore conclude that the Board did not abuse its discretion

in denying her motion to reconsider and deny the petition for review. See In re Zavala-

Yanes, (B.I.A. Mar. 19, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        PETITION DENIED




                                              3